                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

Rubin Lublin TN, PLLC
Plaintiff(s),

 v.                                                                     Case No. 3:19-cv-00080

Brown et al.
Defendant(s),

                               BUSINESS ENTITY DISCLOSURE
        (Disclosure of corporate affiliations, business entity citizenship, and financial interests.)

Pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.02, Rubin Lublin TN, PLLC
makes the following disclosures:

INSTRUCTIONS: Check the applicable box or boxes, and fully provide any required information.
Attach separate pages as necessary to fully provide required information.


         This party is an individual.

         This party is a publicly held corporation or other publicly held entity.

         This party has parent corporations.

                     If yes, identify on attached page(s) all parent corporations, including grandparent and
                     great-grandparent corporations.

         Ten percent or more of the stock of this party is owned by a publicly held corporation or
         other publicly held corporation or other publicly held entity.
                     If yes, identify on attached page(s) all such owners.

         This party is a limited liability company or limited liability partnership.

                     If yes, identify on attached page(s) each member of the entity and the member's state
                     of citizenship. If any member is other than an individual person, the required
                     information identifying ownership interests and citizenship for each sub-member must
                     be provided as well. See Delay v. Rosenthal Collins, Grp., LLC, 585 F.3d 1003 (6th
                     Cir. 2009).




               Case 3:19-cv-00080 Document 7 Filed 01/28/19 Page 1 of 3 PageID #: 58
      This party is an unincorporated association or entity.

              If yes, identify on attached page(s) the nature of the entity, the members of the entity
              and the member's state of citizenship. If any member is other than an individual
              person, the required information identifying ownership interests and citizenship for
              each sub-member must be provided as well.

      This party is trust.

              If yes, identify on attached page(s) each trustee and each trustee's state of citizenship.
              If any trustee is other than an individual person, the required information identifying
              ownership of the non-individual the trustee and state of citizenship of each sub-trustee
              must be provided as well.

      Another publicly held corporation or another publicly held entity has a direct financial
      interest in the outcome of the litigation.
              If yes, identify on attached page(s) all corporations or entities and the nature of their
              interest.



Any additional pertinent information should also be provided on attached page(s).




Date: 1/23/2019                          Signature: ____________________________________________


                                          Printed Name: Bret J. Chaness


                                          Title:   Attorney for Rubin Lublin TN, PLLC



                                   CERTIFICATE OF SERVICE
                         [Include certificate of service pursuant to LR 5.01.
                    Attach as separate page if necessary due to space constraints.]




        Case 3:19-cv-00080 Document 7 Filed 01/28/19 Page 2 of 3 PageID #: 59
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

RUBIN LUBLIN TN PLLC,

     Petitioner,                                      Case No. 3:19-cv-00080
                                                      Chief Judge Crenshaw
v.                                                    Magistrate Judge Newbern

RONNIE DALE BROWN, and THE
INTERNAL REVENUE SERVICE, an agency
of THE UNITED STATE OF AMERICA,

     Respondents.


               STATEMENT OF MEMBERS OF RUBIN LUBLIN TN, PLLC

       The sole member of Rubin Lublin TN, PLLC is Rubin Lublin, LLC, a Georgia limited

liability company. The equity and non-equity members of Rubin Lublin, LLC are the following

individuals:

       1) Peter Lublin, a citizen of Georgia.

       2) Glen Rubin, a citizen of Georgia.

       3) Bret Chaness, a citizen of Georgia.

       4) Tenise Cook, a citizen of Georgia.

       5) Victor Kang, a citizen of Georgia.

       6) Lisa Caplan, a citizen of Georgia.




                                                1

     Case 3:19-cv-00080 Document 7 Filed 01/28/19 Page 3 of 3 PageID #: 60
